DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed 12/22/2020. Claims 14, 17, 19-21, 24, 26-43 are pending with claims 1-13, 15-16, 18, 22-23, 25 cancelled and claims 27-43 newly added.
Claim Objections
Claim 26 objected to because of the following informalities:  Claim 26 recites “The server cooling system” and should be “The server cooling room”.  Appropriate correction is required.
Claim 35 recites “connecting t an air intake” and should be “connecting to an air intake”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 19-20, 24 and 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the fan” on page 4, line 6 however claim 14 previously recites “at least one cooling fan” on page 3, line 6 and “a fan unit” on page 4, line 5 making it unclear whether “the fan” is referring to the previously recited “at least one cooling fan” or “fan unit” making the scope of the claim unclear and indefinite.
Claim 19 recites “wherein the dampers are configured to modulate a flow of air from the sub-floor space into the enclosure”. The recitation renders the claim indefinite because the disclosure defines dampers 312 control air from inside space 330 into the mixing chamber 318. The dampers are separate from the sub-floor space and it is unclear how the dampers can be configured to modulate a flow of air from the sub-floor space when the dampers are not connected to the sub-floor space rendering the scope of the claim unclear and indefinite.
Claim 24 recites the limitation "the heated air" in line 4 and it is unclear what heated air is being referred to.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites “the fan” in line 1 and it is unclear whether this is referring to “the exhaust fan” in claim 27 or “at least one cooling fan” on page 3, line 6 of claim 14 or “a fan unit” on page 4, line 5 or claim 14 rendering the scope of the claim unclear and indefinite.
Claim 34 recites “a cooling module located on top of the enclosure and in fluid communication with the volume of cooling air” however claim 20 has previously introduced “a cooling module” making it unclear whether claim 34 is referring to the previously recited cooling module or introducing a new cooling module rendering the scope of the claim unclear and indefinite.
Claim 39 recites “the cooling module is configured to air and to provide the cooling air to the volume of cooling air within the enclosure” and it is unclear what “the cooling module is configured to air” imparts to the claim rendering the scope of the claim unclear and indefinite. 
Claim 43 recites the limitation "the heated air" in line 3 and it is unclear what heated air is being referred to.  There is insufficient antecedent basis for this limitation in the claim.
Claims not explicitly referenced are included in the 112(b) rejection based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spinazzola et al. (US PG Pub. 2003/0150231).
Regarding claim 21, Spinazzola discloses a server cooling room comprising: an enclosure (casing 8, Fig. 1) having one or more server rack ports (CPU rack 7); a side wall (left side wall 3) facing the enclosure (sidewall parallel to the enclosure and facing the enclosure 8), wherein a portion of an inside space (1) is formed between the side wall and the enclosure (8); a portion of a raised sub-floor (2) located between the enclosure and the side wall (portion of sub-floor 2 shown between the enclosure and the .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bettella (US PG Pub. 2009/0293518) in view of Spinazzola et al. (US PG Pub. 2003/0150231).
Regarding claim 14, Bettella discloses a server cooling room comprising: an enclosure (defined by walls 90, 92, Figs. 5-6) comprising a volume of cooling air (cold air in region 94); a plurality of server racks (12’) forming one side of the enclosure (shown forming right side of enclosure), and configured to receive server units (sever units within racks 12’), wherein an outside edge (right edge of racks 12’) of the plurality of server racks is opposite to the volume of cooling air (94): wherein each of the server units comprises at least one cooling fan (6 cooling modules 30 each having fan aligning with each of the 6 racks 12 shown in Fig. 6) in fluid communication with the cooling air; a side wall (wall with air condition device 20) facing the outside edge of the plurality of server racks (Fig. 5), wherein a hot aisle (96) is formed between the side wall and the outside edge of the plurality of server racks (Figs. 5-6), wherein the at least one cooling fan is configured to draw the cooling air towards the server units and to expel heated air from the server units into the hot aisle (shown by arrows 34); a raised sub-floor (top layer of raised floor 14) supporting the enclosure and in contact with the side wall (Fig. 5); a floor (bottom layer of raised floor 14) located below the raised sub-floor; a beam (multiple supports 16) configured to hold the raised sub-floor above the floor (Fig. 5), wherein the beam is positioned parallel to the outside edge of the plurality 
Bettella does not explicitly teach the fan is configured to force air from the sub-floor space through the vent into the hot aisle.
Spinazzola teaches the concept of a server cooling room including a cooling unit (14) with fan (16) supplying air to a vent (2a), the fan is configured to force air from the sub-floor space (6) through the vent (2a) into the hot aisle (aisle formed between 8 and 14) that allows cooled air to be delivered both from the bottom of the enclosure as well as the front allowing conditioned air to be supplied to the enclosure as well as throughout the room to provide air supply to other heat generating equipment and to maintain the room in an ambient environment (paragraphs 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the server cooling room of Bettella to have the fan is configured to force air from the sub-floor space through the vent into the hot aisle taught by Spinazzola in order to supply cooled air to both the enclosure and adjacent hot aisle to maintain temperature of both the enclosure and ambient room environment. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bettella (US PG Pub. 2009/0293518) in view of Spinazzola et al. (US PG Pub. 2003/0150231), further in view of Tozer (US PG Pub. 2008/0185446).
Regarding claim 17, Bettella as modified discloses the server cooling room of claim 14, further comprising: a ceiling (top of room 100, Fig. 5) above the hot aisle (96) and connected to the side wall but does not explicitly teach an exhaust fan fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the hot aisle to a space outside the server cooling room.
Tozer teaches the concept of a server cooling room including an exhaust fan (30) fitted within a portion of the ceiling (in return plenum of ceiling 22; paragraph 39), wherein the exhaust fan is operative to exhaust the heated air from the hot aisle (14) to a space outside the server cooling room that allows hot air to either be discharged or partially returned (paragraph 38) that provides physical segregation of cold and hot air streams and by providing variable air volume to match server load. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the server cooling room of Bettella to have an exhaust fan fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the hot aisle to a space outside the server cooling room taught by Tozer in order to better control and regulate airflow within the server room to match server load.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bettella (US PG Pub. 2009/0293518) in view of Spinazzola et al. (US PG Pub. 2003/0150231) and Tozer (US PG Pub. 2008/0185446), further in view of Noteboom et al. (US PG Pub. 2008/0305733).
Regarding claim 19, Bettella as modified discloses the server cooling room of claim 17, but does not explicitly teach further comprising a plurality of dampers located below the exhaust fan and above the enclosure, and in fluid communication with the enclosure, wherein the dampers are configured to modulate a flow of air from the sub-floor space into the enclosure.
Noteboom teaches the concept of a server cooling system having a plurality of dampers (512, Fig. 5) located below the exhaust fan (516) and above the enclosure (506), and in fluid communication with the enclosure, wherein the dampers are configured to modulate a flow of air from the sub-floor space into the enclosure (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the server cooling room of Spinazzola to include a plurality of dampers located below the exhaust fan and above the enclosure, and in fluid communication with the enclosure, wherein the dampers are configured to modulate a flow of air from the sub-floor space into the enclosure taught by Noteboom in order to control the amount of air returned to the enclosure from the sub-floor passing through the inside space.
Claim 20, 27-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bettella (US PG Pub. 2009/0293518) in view of Spinazzola et al. (US PG Pub. 2003/0150231), further in view of Noteboom et al. (US PG Pub. 2008/0305733).
Regarding claim 20, Bettella as modified discloses the server cooling room of claim 14, further comprising a cooling module (30) but does not explicitly teach the cooling module is located on top of the enclosure and in fluid communication with the 
Noteboom teaches it is known for a server cooling room to include a cooling module (502) is located on top of the enclosure (506) and in fluid communication with the volume of cooling air, the cooling module is configured to receive the heated air from the hot aisle and to provide the cooling air to the volume of cooling air within the enclosure (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the server cooling room of Bettella to rearrange the cooling module to be located on top of the enclosure and in fluid communication with the volume of cooling air, the cooling module is configured to receive the heated air from the hot aisle and to provide the cooling air to the volume of cooling air within the enclosure in order to condition and supply cool air to the server room enclosure.
Regarding claim 27, Bettella as modified discloses the server cooling room of claim 20, further comprising: a ceiling above the hot aisle (96) and connected to the side wall; but does not explicitly teach an exhaust fan fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the hot aisle to a space outside the server cooling room.
Noteboom teaches the concept of a server room having an exhaust fan (516) fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the hot aisle to a space outside the server cooling room (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 28, Bettella as modified discloses the server cooling room of claim 27, but does not explicitly teach further comprising: a mixing chamber connecting the an air intake of the cooling module to the ceiling; at least one wall damper into a side wall of the mixing chamber, wherein the at least one wall damper is in fluid communication with the heated air from the hot aisle and the air intake of the cooling module; and at least one ceiling damper into the ceiling above the mixing chamber, wherein the at least one ceiling damper is in fluid communication with the air intake of the cooling module and air outside of the server cooling room.
Noteboom further teaches a mixing chamber (518) connecting the an air intake of the cooling module (502) to the ceiling; at least one wall damper (512) into a side wall of the mixing chamber, wherein the at least one wall damper is in fluid communication with the heated air from the hot aisle and the air intake of the cooling module; and at least one ceiling damper (514) into the ceiling above the mixing chamber, wherein the at least one ceiling damper is in fluid communication with the air intake of the cooling module and air outside of the server cooling room to allow for heated air or fresh outside to be selectively returned to the cooling module to be supplied to the enclosure (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the server cooling room of Bettella to have a mixing chamber 
Regarding claim 29, Bettella as modified discloses the server cooling room of claim 28, and Noteboom further teaches a temperature control unit configured monitor a temperature of the air outside of the server cooling room, and to control operation of the least one wall damper and at least one ceiling damper based on the temperature (paragraph 40).
Regarding claim 30, Bettella as modified discloses the server cooling room of claim 29, and Noteboom further teaches the temperature is below a predetermined temperature and the temperature control unit closes the at least one wall damper and opens the at least one ceiling damper (paragraph 40).
Regarding claim 31
Regarding claim 32, Bettella as modified discloses the server cooling room of claim 27, and Bettella wherein the fan (blower within 20) further comprises an air conditioner (20) configured to chill the heated air from the hot aisle (paragraph 25).
Regarding claim 33, Bettella as modified discloses the server cooling room of claim 32, and Spinazzola further teaches wherein the air from the sub-floor space is chilled air that is forced through the vent (2a) into the hot aisle, thereby cooling the heated air in the hot aisle (conditioning air within space 1).
Regarding claim 34, Bettella as modified discloses the server cooling room of claim 33, and Noteboom further teaches a cooling module (502) located on top of the enclosure and in fluid communication with the volume of cooling air, the cooling module (502) is configured to receive the heated air (from server racks) and the chilled air (from the vent of Spinazzola) from the hot aisle and to produce the cooling air to the volume of cooling air within the enclosure (506 of Noteboom).
Regarding claim 35
Regarding claim 36, Bettella as modified discloses the server cooling room of claim 35, and Noteboom further teaches a temperature control unit configured monitor a temperature of the air outside of the server cooling room, and to control operation of the least one wall damper and at least one ceiling damper based on the temperature (paragraph 40).
Regarding claim 37, Bettella as modified discloses the server cooling room of claim 36, and Noteboom further teaches the temperature is below a predetermined temperature and the temperature control unit closes the at least one wall damper, and opens the at least one ceiling damper to provide air outside of the server cooling room to the cooling module (paragraph 40).
Regarding claim 38, Bettella as modified discloses the server cooling room of claim 36, and Noteboom further teaches the temperature is above a predetermined temperature and the temperature control unit opens the at least one wall damper to provide the heated air and the chilled air from the hot aisle to the cooling module, and closes the at least one ceiling damper (paragraph 40).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinazzola et al. (US PG Pub. 2003/0150231) alone. 
Regarding claim 24, Spinazzola discloses the server cooling room of claim 21, further comprising a ceiling (4, 4a) facing the portion of the raised sub-floor (2).
The embodiment of Figure 1 of Spinazzola does not explicitly teach an exhaust fan fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the portion of the inside space to a space outside the server cooling room.
Spinazzola does teach in an alternative embodiment to include an exhaust fan (24b) fitted within a portion of the ceiling (4a, Fig. 2), wherein the exhaust fan is operative to exhaust the heated air from the portion of the inside space to a space outside the server cooling room (air is heated when passed from portion of space 1 through enclosure 8 via fan 24b into plenum 4b outside of server cooling room) that helps assist airflow to plenum 4b to reduce the amount of fan horsepower needed resulting in a savings of energy (paragraph 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling room of Spinazzola to include an exhaust fan fitted within a portion of the ceiling, wherein the exhaust fan is operative to exhaust the heated air from the portion of the inside space to a space outside the server cooling room taught by the Figure 2 embodiment of Spinazzola in order to assist the exhaust air to the plenum leading to substantial energy savings.
Claim 26 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinazzola et al. (US PG Pub. 2003/0150231) in view of Noteboom et al. (US PG Pub. 2008/0305733).
Regarding claim 26, Spinazzola discloses the server cooling room of claim 24, and further teaches the exhaust fan discussed above but does not explicitly teach a plurality of dampers located below the exhaust fan and in fluid communication with the enclosure, wherein the dampers are configured to modulate a flow of the cooler air from the portion of inside space into the enclosure.
Noteboom teaches the concept of a server cooling system having a plurality of dampers (512, Fig. 5) located below the exhaust fan (516) and in fluid communication 
Regarding claim 39, Spinazzola discloses the server cooling room of claim 24, but does not explicitly teach a cooling module located on top of the enclosure and configured to provide cooling air to a volume within the enclosure the cooling module is configured to provide the cooling air to the volume of cooling air within the enclosure.
Noteboom teaches it is known for a server cooling room to include a cooling module (502) is located on top of the enclosure (506) and configured to provide cooling air to a volume within the enclosure the cooling module is configured to air and to provide the cooling air to the volume of cooling air within the enclosure (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the server cooling room of Spinazzola to rearrange the cooling module to be located on top of the enclosure and configured to provide cooling air to a volume within the enclosure the cooling module is configured to provide the cooling air to the volume of cooling air within the enclosure in order to condition and supply cool air to the server room enclosure.
Regarding claim 40, Spinazzola as modified discloses the server cooling room of claim 39, and Noteboom further teaches a mixing chamber (518) connecting to an air intake of the cooling module (502) to the ceiling; at least one wall damper (512) into a side wall of the mixing chamber, wherein the at least one wall damper is in fluid communication with a mixture of the air and the cooler air (from cooled air vent mixed with air of Spinazzola) from the portion of the inside space and the air intake of the cooling module; and at least one ceiling damper (514 or Noteboom) into the ceiling above the mixing chamber, wherein the at least one ceiling damper is in fluid communication with the air intake of the cooling module (502) and air outside of the server cooling room (paragraph 36 of Noteboom).
Regarding claim 41, Spinazzola as modified discloses the server cooling room of claim 40, and Noteboom further teaches a temperature control unit configured monitor a temperature of the air outside of the server cooling room, and to control operation of the least one wall damper and at least one ceiling damper based on the temperature (paragraph 40).
Regarding claim 42, Spinazzola as modified discloses the server cooling room of claim 41, and Noteboom further teaches the temperature is below a predetermined temperature and the temperature control unit closes the at least one wall damper, and opens the at least one ceiling damper to provide air outside of the server cooling room to the cooling module (paragraph 40).
Regarding claim 43, Spinazzola as modified discloses the server cooling room of claim 41, and Noteboom further teaches the temperature is above a predetermined temperature and the temperature control unit opens the at least one wall damper to .
Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 12/22/2020, with respect to the 35 U.S.C. 112(b) rejections of claims 19 and 26 have been fully considered and are persuasive however the claims remain indefinite for reasons discussed above.
Applicant’s arguments, pages 12-17, with respect to claim(s) 14-16, 21-23 rejected under 35 U.S.C. 102 and claims 17-20 and 24-26 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763